Oo Cfo STD DBD wo f& W LPO =

oOo a DR vA fF WY NY KF DOD Oe A KD NH F&F WY | ©

 

 

Case 2:20-mj-00476-BAT Document1 Filed 07/29/20 Page 1of5

Chief Magistrate Brian A. Tsuchida

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ20-476
Plaintiff, COMPLAINT for VIOLATION
21 US.C. § 841(a)(1) and 841(b)(1)(A), and
y. 18 U.S.C. §2.
GURSEWAK SINGH,
Defendant.

 

 

BEFORE the Honorable Brian A. Tsuchida United States Magistrate Judge,
United States Courthouse, Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Possession of Methamphetamine with Intent to Distribute)

On or about July 28, 2020, in Blaine, in Whatcom County, in the Western District
of Washington, and elsewhere, the defendant, GURSEWAK SINGH, did knowingly and
intentionally possess, and aid and abet the possession of, with intent to distribute,
methamphetamine, a substance controlled under Schedule II of Title 21, United States
Code, Section 812.

It is further alleged that the offense involved 500 grams or more of a mixture or
substance containing a detectable amount of methamphetamine, its salts, optical and

geometric isomers, and salts of isomers.

COMPLAINT/GURSEWAK SINGH - |! UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo AYN DH OF fF WD NO =

Nm MN MN NM RD OND ORD OD OO i i i eS
oo ~at DT th SB OW NK CO OMe AIH HO rH SF WY NY KS &

 

 

Case 2:20-mj-00476-BAT Document1 Filed 07/29/20 Page 2 of 5

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.

And the Complainant states that this Complaint is based on the following
information:

I, Mark I. Pomerantz, being first duly sworn on oath, depose and say:

INTRODUCTION

1, I am a Special Agent (“SA”) with the Department of Homeland Security
(“DHS”), U.S. Immigration and Customs Enforcement (“ICE”), Homeland Security
Investigations (“HSI”) and have been so employed since May 2008. I am currently
assigned to the Office of the Assistant Special Agent in Charge (“ASAC’”), Blaine,
Washington, and am a member of the Border Enforcement Security Taskforce (BEST).
HSI is responsible for enforcing the customs and immigration laws and federal criminal
statutes of the United States. As part of my current duties, I investigate criminal
violations relating to narcotics smuggling and narcotics trafficking which occur around
the international border with Canada.

2. The facts set forth in this Complaint are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of cooperating
witnesses; review of documents and records related to this investigation; communications
with others who have personal knowledge of the events and circumstances described
herein; and information gained through my training and experience.

3. Because this Complaint is submitted for the limited purpose of establishing
probable cause, it does not set forth each and every fact that I or others have learned
during the course of this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that GURSEWAK SINGH committed
the offense charged, namely, possession of, with intent to distribute, methamphetamine,
in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and
Title 18, United States Code, Section 2.

COMPLAINT/GURSEWAK SINGH - 2 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Soe AND ww F&F WW He

NO pO NH HY NHN NY NN NN NO KH HF §— § 8 Oe et
ona KH NH SB WY NY KH COT ODO rMO AHN Dn fF WwW NY | ©

 

 

Case 2:20-mj-00476-BAT Document1 Filed 07/29/20 Page 3 of 5

SUMMARY OF PROBABLE CAUSE

4. Onor about July 28, 2020, at approximately 10:40 p.m., Border Patrol
Agent J. Bravomejia was alerted by his dispatcher that two individuals who appeared to
be carrying weighted down duffle bags were observed running northbound, just east of
the Pacific Highway Port of Entry in Blaine, Washington. Agent Bravomejia responded
to the call. When he arrived at the intersection of 15 Street and B Street, Blaine,
Washington, he observed a silver Nissan Sentra bearing Washington State license plate
BOK8733, attempting to back out of the driveway for the residence of No.12 15" street,
Blaine, Washington. Agent Bravomejia activated the emergency lights of his vehicle and
made contact with the driver and sole occupant of the vehicle who was identified by his
California driver’s license as Gursewak SINGH. Agent Bravomejia asked SINGH what
he was doing in the area and SINGH replied that he was trying to make a U-Turn to
depart the area. Agent Bravomejia observed a black carrying strap with threads sticking
out of it laying on the pavement next to the trunk of SINGH’s car.

5. While Agent Bravomejia was encountering SINGH, Agent T. Luc was also
responding to the area of 15" and B Streets, in Blaine. Upon arrival, Agent Luc observed
two males wearing dark clothing walking rapidly away from him and towards Canada.
Agent Luc identified himself and ordered the two males to stop. The two males did not
comply with Agent Luc’s order. Agent Luc then observed the two males throw two
duffel bags on the ground and then run across the international border into Canada.
Agent Luc recovered the two abandoned duffel bags and observed that one of the bags
was missing a carrying strap and that it appeared to have been either broken or torn off.
Agent Luc then transported the two duffel bags to Agent Bravomejia’s patrol vehicle
where he observed the broken carrying strap near the trunk of the vehicle SINGH was
driving. Agent Luc observed that the broken strap on the ground near SINGH’s vehicle
appeared to be the same material as the one missing from the abandoned duffle bag.

6. Border Patrol Canine Handler C. Johnson was dispatched to the scene.

Upon arrival at the scene, Agent Johnson asked SINGH for consent to perform a canine

COMPLAINT/GURSEWAK SINGH - 3 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OXI DWH Bw we

Ny NYO NH KY WK WN BORN
on TN A SB WwW NY KS CO CO re HIT Dn fF WY VY KS S&S

 

 

Case 2:20-mj-00476-BAT Document1 Filed 07/29/20 Page 4 of 5

sniff on the exterior and interior of the vehicle and SINGH consented. Agent Johnson’s
Canine alerted to the trunk of SINGH’s vehicle for the presence of narcotics. A
subsequent search of SINGH’s vehicle revealed two duffle bags in the trunk of the
vehicle. The duffle bags from the trunk contained clear plastic bags filled with a white
substance which field tested positive for methamphetamine. Each of those bags weighed
23.68 kilograms (52.09 pounds) for a combined weight of 47.36 kilograms (104.19
pounds).

7. The two duffle bags abandoned by the men fleeing into Canada were found
to be concealing zip lock bags filled with a white crystal like substance which field tested
positive for methamphetamine. The weights of those two bags were 26.98 kilograms and
25.44 kilograms for a combined weight of 52.42 kilograms (115.32 pounds). The
combined weight of all the bags was 99.78 kilograms (219.52 pounds).

CONCLUSION
8. Based on the above-stated facts, I respectfully submit that there is probable
/i
III
I!
COMPLAINT/GURSEWAK SINGH - 4 UNITED STATES ATTORNEY

700 STEWART, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) $53-7970
Co eo Sa DB wm FSF WY HNO

Mm NM MN NH BR BR ORD OD Om me eee
on DN FSF WY NY KS COS OBO Oo YD DH vA SP WY YH K& CO

 

 

Case 2:20-mj-00476-BAT Document1 Filed 07/29/20 Page 5 of5

cause to believe that GURSEWAK SINGH committed the offense charged in this

Complaint.

TMA A

MARK I. PO Z
Special Agent
Homeland Security Investigations

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant
committed the offense set forth in the Complaint.

DATED this 29th day of July, 2020.

157

BRIAN A. TSUCHIDA
United States Magistrate Judge

COMPLAINT/GURSEWAK SINGH - 5 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
